Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
13, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 13, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00081-CV
____________
 
IN RE HOPE FOR KIDS FOUNDATION 
A/K/A H4K FOUNDATION LLC, 
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 12, 2007, relator Hope for Kids Foundation, a/k/a H4K Foundation LLC,
filed a petition for writ of mandamus in this court, seeking an order
compelling respondent, the Honorable Reece Rondon, presiding judge of the 234th
District Court, Harris County, Texas, to vacate an order striking relator=s response to a summary judgment
motion.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1. 




Relator has failed to establish that
the trial court=s order is an abuse of discretion for which it has no
adequate remedy by appeal.  See In re Ford Motor Co., 165 S.W.3d 315,
317 (Tex. 2005).  Accordingly, we deny relator=s petition for writ of mandamus.                                                                                 
 
PER CURIAM
 
Petition Denied and Memorandum Opinion filed March 13,
2007.
Panel consists of Justices Yates, Anderson, and
Hudson.